                      MEMORANDUM ENDORSED
        Case 1:20-cv-02795-PGG-GWG Document 14 Filed 09/03/20 Page 1 of 1




No discovery may take place until after the
defendants have appeared and a scheduling order has
issued. Therefore, the motion is denied. If plaintiff
serves a discovery request after the scheduling order
issues and the defendant fails to timely respond to
that request, plaintiff may make a new application.

The Clerk is requested to mail a copy of this Order to
plaintiff.

So Ordered.
Dated: September 3, 2020
